                                                                                                                                                                                            l:.,
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                                     /
                                                                                                                                                                              Page I ofl _,.,/



                                            UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                          JUDGMENT IN A CRIMINAL CASE
                                             v.                                                             (For Offenses Committed On or After November l, 1987)


                    Julio Alberto Emiquez-Martinez                                                          Case Number: 3: 19-mj-23009

                                                                                                            Marc Xavie Carlos
                                                                                                            Defendant's Attor ey


REGISTRATION NO. 87759298
                                                                                                                                                  JUL 3 0 2019
THE DEFENDANT:
 IZI pleaded guilty to count(s) _l_o_f...cC...co_m--'p...cla::..i::..nt.:.__ _ _ _ _ _ _ _ _---+is~o1'-uc1fJJ~"-$R!'.1!R1K'--'J'-";;;!l:ifJJ.Do1(·';c:1FL•110.fc_T'(,;,9c"',uJ1R<,;r)ANtA-f~
 •     was found guilty to count(s)                                                                     DEPUTY

       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                           Nature of Offense                                                                                           Count Number(s)
8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                                                                 1

 •     The defendant has been found not guilty on count( s)
                                                                                                -------------------
 •     Count(s)
                       ------------------
                                                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States BUreau of Prisons to be
imprisoned for a term of:

                                    1~      TIME SERVED                                             • ________ days
 IZI    Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI    Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the    defendant's possession at the time of arrest upon their deportation or removal.
 D      Court recommends defendant be deported/removed with relative,-~------- charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                       Tuesday, July 30, 2019
                                                                                                       Date of Imposition of Sentence



                                                                                                       llidi,ll:~OCK
                                                                                                        UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                               3:19-mj-23009
